DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on December 9, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-15 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to an invention non-elected without traverse.  Accordingly, claims 10-13 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Goff on March 9, 2022.
The application has been amended as follows: 
In the last line of claim 8, remove the word “and” before the phrase “molecular sieves”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not teach or fairly suggest the process for drying at room temperature or below room temperature a suspension of hydrogel microcapsules as recited in the instant claim 1. Upon further consideration, Applicant’s arguments submitted December 9, 2021 (see, in particular, pages 7-9) are found persuasive. 
As discussed in detail in the previous office action (office action of Sept. 16, 2021), Mistry (US 2013/0302392 A1; of record) does not appear to explicitly disclose steps (ii) and (iii) as recited in claim 1. Fujii (US 5,093,130; of record) was relied upon for the disclosure and motivation for mixing Mistry’s microcapsules with Fujii’s disclosed hydrophobic powders (corresponding to the instant claim 1’s step (ii)) to coat Mistry’s microcapsules. Fujii discloses that these hydrophobic powders are applied to hydrogel capsules which can decrease surface adhesiveness and facilitate capsule singulation. However, as Applicant persuasively points out, while Mistry discloses that a coating may be applied to their microcapsules, Mistry discloses that the coating on their microcapsules are those that improve the deposition of the microcapsules to the substrate, in particular, pointing to the use of cationic polymers for such a purpose. As Fujii is silent on any benefits of its hydrophobic powder coating to the deposition of microcapsules onto its substrate, i.e. the purpose of Mistry’s microcapsules’ coating, there is not rationale or motivation for one of ordinary skill in the art to specifically select hydrophobic powders to mix with Mistry’s aqueous dispersion of hydrogel microcapsules, particularly prior to a drying step as claimed in step (iii) of the instant claim 1.
Furthermore, regarding step (iii) of the instant claim 1, the previous office action discusses the advantages of Wang’s spray freeze drying step, which is followed by application of a cooling gas. However, as Applicant persuasively points out, Wang discloses that after the spray-freeze drying step, partially dried particles forming a loose cake has already been formed, and it is this loose cake that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 14, and 15 are allowed. Claims 10-13 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616